DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the magnetic field generating lines and/or the detection line”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "such as" (lines 5 and 6) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the claimed detection range will be considered met at a distance of 1 cm or more. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following recitation constitutes indefinite language as one ordinary skill in the art cannot properly ascertain the metes and bounds of the phrasing: wherein the data processor is “configured to respective positions and/or orientations” of two or more toys relative to each other based on the detected spatial pattern, the two or more toys being separate from each other and movable relative to each other. For examining purposes, it 


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 20-22 are construed as depending from method claim 19 but the claimed data processing system (claim 20), computer program product (claim 21) and kit (claim 22) fail to provide limitations that further limit the method recited in independent claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 8, 12 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandwijk et al. (US Pub. No. 2017/0333803).
With respect to claim 1, Brandwijk et al. discloses a play system, comprising: one or more toys 2 each comprising one or more electrically conductive parts 5/8, the one or more conductive parts defining a spatial pattern, the one or more toys 2 each having a physical configuration that is modifiable by a user (i.e. being moveable between physically connected vs disconnected with other toy blocks), the spatial pattern being dependent on the physical configuration of the one or more toys (paragraphs [0134] – [0153]), the one or more toys including a first toy 2; a magnetic field generating device 5/8 (“coils” of second block 2) arranged to generate a magnetic field (when current is applied thereto – paragraph [0110]) for inducing an eddy current in one or more of the electrically conductive parts 5/8 (of first block 2); a sensor configured to detect the induced eddy current (paragraph [0125]); and a data processor 31;  wherein the first toy 2 and at least one of the magnetic field generating device 5/8 and the See also Fig.’s 2-3, 5; paragraphs (paragraphs [0134] – [0153]). 
Examiner notes Brandwijk et al. describes the magnetic field generating device coils 5 as “sensing elements” used within an integrated sensor apparatus 1 (“sensor device 1”). However applicant’s specification recognizes, “some or all coils can be operable as both detecting coils and magnetic field generation coils”, even when arranged on the same plate (See paragraph [0088] of PG Pub. No. 20200391134).  Here, Brandwijk et al. teaches wherein the coils 5/8 can be used “actively, i.e., they can generate a field of which in particular the strength and variation in time can be set. The coils can also be used to record the presence of another, activated, coil” (paragraph [0162]). Thus, Brandwijk et al. meets the claimed limitation of a sensor and magnetic field generating device because some and/or all the coils 5/8 are configured to act as a magnetic generating device, and other coils 5/8 act as part of the sensor.  
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.)   
 	With respect to claim 4, Brandwijk et al. teaches wherein one or more of the electrically conductive parts 5/8 are formed as one or more conductive layers defining a detection plane (paragraph [0121]). 
 	With respect to claim 5, Brandwijk et al. teaches wherein the magnetic field generating device 5/8 is configured to generate a time-varying magnetic field (paragraphs [0052], [0162]); 
With respect to claim 6, Brandwijk et al. teaches wherein the magnetic field generating device 5/8 is configured to alternatingly generate a magnetic field at respective locations relative to a reference system (paragraph [0162] - coils 5/8 are configured to be alternatively used 
	With respect to claim 8, Brandwijk et al. teaches wherein the magnetic field generating 
device 5/8 comprises a plurality of magnetic field generating lines positioned at respective locations and/or the sensor comprises a plurality of detection lines (i.e. coils) positioned at respective locations (Fig.’s 1-3). Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
	With respect to claim 12, Brandwijk et al. teacesh wherein the toy 2, is moveably arranged relative to a support structure 50 (Fig. 5), thus meeting the requirement that the magnetic field generating lines and/or the detection line (i.e. coils) are movably arranged relative to a support structure and/or relative to each other. 
With respect to claims 19-22, Brandwijk et al. teaches a computer-implemented method of detecting a physical configuration of one or more toys 2 that can be manipulated by a user, the one or more toys each comprising one or more electrically conductive parts 8 (“coils”), the one or more conductive parts defining a spatial pattern (i.e. being moveable between physically connected vs disconnected with other toys), the spatial pattern being dependent on the physical See also Fig.’s 2-3, 5; paragraphs (paragraphs [0134] – [0153]); wherein a data processing system 131 and a computer program product comprising a computer program configured to cause, when executed by a data processing system, the data processing system to perform the method; and a plurality of toy construction elements 2 of a toy construction system (Fig.’s 1-5), including at least a subset of toy construction elements 2 that each include at least a respective electrically conductive part 8; a magnetic field generating device 5; a sensor; and a computer program product or instructions to retrieve a computer program configured to cause, when executed by a data processor, the data processor to perform the steps of the method (Fig. 5; paragraphs [0128]-[0132]).  Examiner further notes, and as stated above in the rejection of claim 1, Brandwijk et al. describes the magnetic field generating device coils 5 as a “sensing element” used within an integrated sensor apparatus 1 (“sensor device 1”). However, as applicant’s specification recognizes, “some or all coils can be operable as both detecting coils and magnetic field generation coils”, even when arranged on the same plate (See paragraph [0088] of PG Pub. No. 20200391134).  Here, Brandwijk et al. teaches wherein the coils 5/8 can be used “actively, i.e., they can generate a field of which in particular the strength .  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claims 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwijk et al. (US Pub. No. 2017/0333803).
With respect to claim 11, Brandwijk et al. teaches wherein a data processor is configured to create digital play content responsive to the determined physical configuration (paragraphs [0074], [0158]). Admittedly, Brandwijk et al. utilizes multiple data processors in communication with each other to accomplish the above, as opposed to a single system data processor. However, the Federal Circuit has held that integrating two or more pieces into a single piece structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art.  See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Here, using an integrated data processor that processes data for the entire toy system would have been 
With respect to claim 13, Brandwijk et al. teaches wherein the sensor is configured to 
detect the induced eddy currents while the first toy 2 is located within a detection range from the sensor and/or from the magnetic field generating device 5, the detection range extending to a distance of .3 cm (paragraph [0109]), which is less than the claimed 1 cm. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the detection range would have been obvious in the art, as it would expectantly allow detection of toy pieces earlier in the movement process. Examiner notes Branwijk et al. considers the accuracy of the sensing when setting the detection range. However, one ordinary skill in the art would recognize that accurate sensing determinations could be accomplished at increased detection range distances by increasing the coil sizes such that it’s emitted electromagnetic flux is larger and easier to detect. Moreover, Brandwijk et al. expressly teaches that when a detection circuit is used (e.g. signal processing), the distance accuracy are less critical (paragraph [0052]). 
	With respect to claims 14-18, Brandwijk et al. teaches wherein a data processor is 
configured to determine a first toy identifier indicative of the first toy based at least in part on the detected spatial pattern, wherein a data processor is configured to determine respective positions and/or orientations of two or more toys relative to each other based on the detected spatial pattern, the two or more toys being separate from each other and movable relative to each other, wherein a data processors is configured to control digital play content responsive to See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Here, using an integrated data processor that processes data for the entire toy system would have been obvious to one skilled in the art at the time of applicant’s effective filing. Centralized processing will create a more efficient system. 

7.	Claims 7, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Brandwijk et al. (US Pub. No. 2017/0333803) in view of Davis et al. (US Pub. No. 2006/0044094). 
	With respect to claim 7, Brandwijk et al. teaches wherein the magnetic field generating device 5/8 comprises coils, in lieu of generated magnetic lines, and a drive circuit (coils 5/8 positioned on a PCB 3, 6 - paragraph [0109], further comprises a PLC for processing signals)
to energize the one or more magnetic field generating lines for generating the magnetic field and wherein the sensor comprises a detection circuit (“signal processing of the signals resulting from each of the coils” – paragraph [0052]) and, optionally, one or more detection lines 5/8 (i.e. KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, a single winding will expectantly provide a desired magnetic field. The proposed modification is considered to have a reasonable expectation of success as Brandwijk et al. contemplates shaping of the produced and/or received magnetic field (paragraph [0110]). 
	With respect to claims 9-10, Brandwijk as modified by Davis teaches wherein the magnetic field generating device 5/8 comprises a plurality of magnetic field generating lines (single windings – Davis paragraph [0057]) defining respective predominant magnetic field orientations (inherent to single winding magnetic fields – the motivation to combine Davis is the same as stated above) and/or the sensor comprises a plurality of detection lines (i.e. coils) defining respective predominant detection orientations (inherent). Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001); wherein the one or more magnetic  field generating lines and/or the one or more detection lines are arranged on a support structure 3, 6 (paragraph [0127]). 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.